 1   LEODIS C. MATTHEWS (SBN 109064)
     E-mail: LeodisMatthews@ZhongLun.com
 2   ZHONG LUN LAW FIRM LLP
     4322 Wilshire Blvd., Suite 200
 3   Los Angeles, California 90010
     Telephone: (323) 930-5690
 4   Facsimile: (323) 930-5693

 5   Attorney for Defendant,
     JOHN THOMAS TERRENCE, PsyD, Ph.D.
 6

 7
                         IN THE UNITED STATES DISTRICT COURT
 8
                      FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,             )   Case No.: 1:15-CR-00179-LJO-SKO
11                                         )
                 Plaintiff,                )   ORDER ON THE PARTIES’
12                                         )   STIPULATION TO CONTINUE
                                           )   SENTENCING HEARING
13         vs.                             )
                                           )
14   JOHN THOMAS TERRENCE,                 )
                                           )
15                                         )
                 Defendants.               )
                                           )
16                                         )
                                           )
17                                         )
                                           )
18                                         )
                                           )
19                                         )
20

21

22

23

24

25

26
27
      ____________________________________________________________________________
     [PROPOSED] ORDER STIPULATION TO CONTINUE SENTENCING HEARING
                                             -1-
 1                                                  ORDER

 2          The Court, having received and reviewed the Parties’ Stipulation to Continue Sentencing

 3   Hearing Date of John Thomas Terrence, and for good cause shown, the Stipulation is HEREBY

 4   GRANTED.

 5          The new date for the sentencing hearing is now set for Monday, October 29, 2018, at 11:00

 6   a.m., in Department of the Honorable Lawrence J. O’Neill of above entitled Court, or at any time

 7   convenient to the Court

 8
     IT IS SO ORDERED.
 9

10      Dated:    October 18, 2018                       /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
      ____________________________________________________________________________
     [PROPOSED] ORDER STIPULATION TO CONTINUE SENTENCING HEARING
                                             -2-
